DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. Original claims 1-20 are pending and have been examined. 

Allowable Subject Matter

2.	Claims 1-20 are allowed. 
3.	The following is an examiner’s statement of reasons for indicating Patent-Eligible subject matter in view of 35 USC § 101.
	The steps in the independent claims 1, 9 and 15 of “receiving, at a computer system from a first seller device subsequent to creation of a movement over time model, a payment request to conduct a payment transaction with a first user, wherein the movement over time model was built using a plurality of locations of a plurality of user mobile phone devices, wherein the plurality of locations were detected via a plurality of wireless transmission interfaces at a plurality of different times on a plurality of different days; responsive to receiving the payment request, the computer system determining that a current location of a first mobile device associated with the first user cannot be detected; based on determining that the current location of the first mobile device cannot be detected, the computer system using the movement over time model to determine a predicted location for the first mobile device, wherein determining the predicted location for the first mobile device is based on inputting a last known location of the first mobile device into the movement over time model; determining a location of the first seller device; determining a distance between the location of the first seller device and the predicted location of the first mobile device; and the computer system generating alert information if the distance exceeds a specified distance threshold” are limitations, which when considered as an ordered combination, are indicative of integration into a practical application. For these reasons independent claims 1, 9 and 15 are deemed patent eligible. Dependent claims 2-8, 10-14 and 16-20 are deemed patent eligible by virtue of dependency on an allowed claim. 
4.	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Ramalingam et al. US Patent 8521131-B1 in view of Gupta et al. US Patent 8509734-B1), fail to teach a method, a computer system, and a non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform the method, including the steps of “responsive to receiving the payment request, the computer system determining that a current location of a first mobile device associated with the first user cannot be detected; based on determining that the current location of the first mobile device cannot be detected, the computer system using the movement over time model to determine a predicted location for the first mobile device, wherein determining the predicted location for the first mobile device is based on inputting a last known location of the first mobile device into the movement over time model; determining a location of the first seller device; determining a distance between the location of the first seller device and the predicted location of the first mobile device; and the computer system generating alert information if the distance exceeds a specified distance threshold”. Page 3 of 13Appl. No.: 14/331,106For these reasons claims 1, 9 and 15 are deemed allowable over prior art. Dependent claims 2-8, 10-14 and 16-20 are allowable over prior art by virtue of dependency on an allowable claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Grigg et al. (US Pub. 2013/0046625 A1) discloses embodiments of the invention relating to commerce and, more particularly, determining the users are currently or will be in the future travelling based on financial institution transaction data and communicating, to the user, travel-related information, such as financial institution information, based on the current or future travel. 
	(b) Porco, Gino(US Pub. 2010/0250368 A1) discloses a method of advertising on mobile devices, comprising the steps of: a) collecting registration information from a user, the registration information including demographic, geographic and chronological information about the user; b) creating an advertising block containing one or more advertisements based on the user's demographic and geographic information; c) sending the advertising block to a mobile device designated by the user, at times determined by the user's geographic and chronological information; d) tracking and recording viewing of advertisements in the advertising block by the user; and e) compensating the user based on the viewing records for the advertisements within the advertisement block. The invention further consists of a system for providing mobile device advertising according to the method. 
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYANSWAMY SUBRAMANIAN whose telephone number is (571)272-6751.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

August 28, 2022